Citation Nr: 0323844	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  99-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to April 
1978.  He had additional periods of active duty and inactive 
duty for training with the Arkansas Army National Guard and 
the Georgia National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for residuals of lumbar 
strain, hypertension and tinea pedis.  This case was 
previously before the Board in October 2000 and June 2003, 
and was remanded on each occasion for additional development 
of the record or to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service back complaint was acute and 
transitory and resolved without residual disability, 
arthritis of the lumbar spine was not demonstrated to a 
compensable degree within one year of active service, and 
current back disability has not been shown by competent 
evidence to be related to service, to include inactive duty 
for training.

2.  Hypertension was initially demonstrated years after 
active service, and has not been shown by competent evidence 
to be related to military service.

3.  Tinea pedis was not demonstrated during service, and any 
current tinea pedis has not been shown by competent evidence 
to be related to military service.




CONCLUSIONS OF LAW

1.  Residuals of lumbar strain were not incurred in or 
aggravated by active service, active duty for training or 
inactive duty for training, nor may arthritis be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 16, 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, (2002); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).

2.  Hypertension was not incurred in or aggravated by active 
service, active duty for training or inactive duty for 
training, nor may hypertension be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 
38 C.F.R. § 3.307).

3.  Tinea pedis was not incurred in or aggravated by active 
service, active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The Board notes that the United States Court of Appeals for 
the Federal Circuit held in Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The veteran filed his claim for VA benefits in November 1997.  

Factual background

The service medical records from the veteran's period of 
active duty disclose no complaints or findings pertaining to 
hypertension or tinea pedis.  The veteran complained of back 
pain for 24 hours in July 1977.  He related that it occurred 
during physical training.  An examination revealed point 
tenderness.  The assessment was back muscle spasm.  On the 
separation examination in January 1978, the heart and 
vascular system, the spine and feet were evaluated as normal.  
Blood pressure was 120/80.

Additional service department medical records show that the 
veteran was seen in June 1986 and blood pressure readings 
were 130/90 and 122/80.  In September 1986, he complained of 
itching in his feet; no pertinent findings were recorded.  On 
a periodic examination in June 1992, the heart and vascular 
system, the spine and feet were all evaluated as normal.  
Blood pressure was 115/80.  The veteran was seen in January 
1996 and blood pressure was 152/100 and 148/100.  He asserted 
that he had had high blood pressure since December 1995, but 
that he was not on medication for it.  The assessment was 
hypertension.  His blood pressure was 136/90 the following 
month.

A VA general medical examination was conducted in November 
1998.  The veteran reported that high blood pressure had been 
present for several years.  He was reportedly on medication 
for it.  He also stated that he injured his back in service 
while lifting soldiers, and that he was told at that time 
that he had strained his back.  He complained that his feet 
crack and swell at times.  He denied having had cold injury 
to the feet.  An examination revealed some scaling of the 
soles with minimum exfoliation between the toes, consistent 
with tinea pedis.  The pertinent impressions were 
hypertension, on therapy; residuals of lumbar strain; and 
tinea pedis.

VA outpatient treatment records reflect that the veteran 
contacted the facility by telephone on several occasions in 
1997 and indicated that he wanted to be seen for complaints 
including swelling of the feet with pain.  On examination in 
January 2001, it was stated that there was pain in his feet 
at times.  

A VA examination of the spine was conducted in April 2003.  
The examiner noted that he had reviewed the claims folder.  
He related that he saw the reference to the veteran's 
treatment in July 1977, but that he could find no other 
information about back problems.  Following an examination, 
the diagnosis was mild degenerative joint disease of the 
lumbar spine with osteopenia.  The examiner commented that he 
"could find no chronic nature of documentation of the 
condition, both in and out of military service."  He 
concluded that it was not likely that the veteran's current 
back problem was the same one that he had on active duty.

During a VA cold injury examination in April 2003, it was 
reported that the veteran had edema and swelling on his feet.  
There was no skin or muscle loss or alteration of texture.  
The examiner opined, after reviewing the claims folder, that 
he did not believe the edema and swelling of the feet were 
related to cold injury in service.

Social Security Administration records were received by the 
VA in May 2003.  An examination was conducted in May 2001.  
The veteran reported a history of hypertension and a several 
year history of chronic back problems.  It was stated that he 
had done quite a bit of lifting in the past.  He also claimed 
that his feet swell.  Following an examination, the pertinent 
diagnoses were hypertension, back spasms with history of 
chronic back discomfort; and alleged intermittent foot 
discomfort.  The examiner noted that the veteran claimed foot 
discomfort, but that there was an essentially normal foot 
examination.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. § 3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307). 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.



A.  Residuals of lumbar strain

The Board concedes that the veteran was treated on one 
occasion during his period of active duty for low back 
complaints.  The fact remains, however, that the remainder of 
the service medical records are negative for complaints or 
findings of any symptoms referable to the low back.  Indeed, 
a clinical examination of the spine on the separation 
examination revealed no abnormalities.  The available records 
from the veteran's active duty for training and inactive duty 
for training are negative for abnormal findings or injury 
pertaining to the lumbar spine.  The evidence supporting the 
veteran's claim that his current back disorder is related to 
service consists of his statements.  Since the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast to the 
veteran's lay opinion, the Board notes that following the 
recent VA examination of the spine in April 2003, the 
examiner, based on a review of the record, concluded that 
there was no clinical relationship between the veteran's 
current low back disability and the isolated episode of back 
pain during service.  The Board finds this statement to be of 
greater probative value than the veteran's unsupported 
statements regarding the etiology of his back disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of lumbar strain.

B.  Hypertension and tinea pedis 

The service medical records are negative for complaints or 
findings of hypertension or tinea pedis.  An elevated blood 
pressure was initially documented in June 1986.  In January 
1996, the veteran maintained that high blood pressure had 
been present since the previous month.  There is no clinical 
evidence of record demonstrating that hypertension had its 
onset during service.  Moreover, the record fails to 
establish that hypertension is due to an injury sustained 
during a period of inactive duty for training.  

The Board acknowledges that the veteran complained of itching 
in his feet in September 1986, and reported in 1997 that his 
feet were swollen.  It is significant to observe, however, 
that the initial clinical identification of tinea pedis was 
at the time of the VA examination in November 1998 when it 
was not related to service.  There is no clinical evidence in 
the record suggesting that current tinea pedis is related to 
the veteran's military service.  Indeed, on VA examination in 
April 2003, the examiner, after reviewing the claims folder, 
failed to relate current foot symptoms to any chronic 
disability incurred in service.  Accordingly, based on the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
hypertension and tinea pedis.  


ORDER

Service connection for residuals of lumbar strain, 
hypertension and tinea pedis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

